


Exhibit 10.25

 

EXECUTION VERSION

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (as amended, modified, waived, supplemented, extended,
restated or replaced from time to time, this “Guaranty”) is made as of the 22nd
day of November, 2011, by NORTHSTAR REALTY FINANCE CORP., a Maryland
corporation, and NORTHSTAR REALTY FINANCE, LIMITED PARTNERSHIP, a Delaware
limited partnership (individually or collectively, as the context may require,
and together with their respective successors and permitted assigns and any
other Person that becomes a guarantor under this Guaranty, “Guarantor”), for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as buyer under the Repurchase Agreement (in such capacity, together
with its successors and assigns, “Buyer”).

 

RECITALS:

 

WHEREAS, under and subject to the terms of the Master Repurchase and Securities
Contract, dated as of November 22, 2011 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Repurchase Agreement”), by and between NRFC WF Loan, LLC, a Delaware limited
liability company, as seller (together with its successors and permitted assigns
and any other Person that becomes a seller under the Repurchase Agreement,
“Seller”), and Buyer, as buyer, Seller may sell and Buyer may purchase certain
Assets with a simultaneous agreement by such Seller to repurchase those assets;

 

WHEREAS, Seller is a direct wholly-owned Subsidiary of NRFC Sub-REIT Corp., a
Maryland corporation (“Pledgor”);

 

WHEREAS, all “Common Stock” (as defined in the Governing Documents of Pledgor)
and voting interests in Pledgor are owned directly by Northstar Realty Finance
Limited Partnership;

 

WHEREAS, Guarantor will benefit directly or indirectly from the transactions
contemplated under the Repurchase Agreement; and

 

WHEREAS, Buyer is unwilling to enter into the Repurchase Documents or the
transactions contemplated thereby without the benefit of this Guaranty.

 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor, intending to be legally bound, hereby agrees as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01         Definitions.

 

(a)           Unless otherwise defined above or in this Article 1, capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Repurchase Agreement or in the UCC (defined in the Repurchase Agreement).

 

(b)           As used in this Guaranty and the schedules, exhibits, annexes or
other attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:

 

Limited Guaranty

(Wells Fargo and Northstar)

 

--------------------------------------------------------------------------------


 

“Guarantor Claims”:  Defined in Section 6.24(a).

 

“Guarantor Indebtedness”:  Any and all Indebtedness of Seller, Pledgor,
Guarantor or any other Person specified under the Repurchase Documents to Buyer,
the Indemnified Persons and any other Person specified under the Repurchase
Documents in connection with the Repurchase Documents, including, but not
limited to, the aggregate Repurchase Price outstanding, the aggregate Price
Differential outstanding, all other Repurchase Obligations outstanding, and
amounts that would be owed by Seller, Pledgor, Guarantor or any other Person to
Buyer or any Indemnified Person but for the fact that they are unenforceable or
not allowable, including due to any Insolvency Event of Seller, in each case of
such Guarantor Indebtedness, howsoever created, arising, incurred, acquired or
evidenced, whether existing now or arising hereafter, as such Guarantor
Indebtedness may be amended, modified, extended, renewed or replaced from time
to time.

 

“Guarantor Liabilities”:  Defined in Section 2.01.

 

“Guarantor Obligations”:  Defined in Section 2.01.

 

“Guaranty Limit”:  The sum of (a) twenty five percent (25%) of the aggregate
outstanding Repurchase Price for Purchased Assets that are Core Assets and CMBS
Securities and (b) one hundred percent (100%) of the aggregate outstanding
Repurchase Price for Purchased Assets that are Flex Assets, in each case of
clauses (a) and (b), measured as of the Accelerated Repurchase Date.

 

“REIT”:  A Person qualifying for treatment as a “real estate investment trust”
under the Code.

 

Section 1.02         Interpretive Provisions.  The interpretive provisions of
Section 2.02 of the Repurchase Agreement are incorporated herein, mutatis
mutandis.

 

ARTICLE 2

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

Section 2.01         Guaranty.  Guarantor hereby absolutely, primarily,
unconditionally and irrevocably guarantees to Buyer, as primary obligor, as
guarantor of payment and performance and not as surety or guarantor of
collection and as and for its own debt, until the final and indefeasible payment
in full thereof, subject to the terms of this Section 2.01, (i) the payment,
when due, by maturity, mandatory prepayment, acceleration or otherwise, of the
Guarantor Indebtedness and any amounts due under Article 5 of this Guaranty, and
(ii) the full and timely performance of, and compliance with, each and every
duty, agreement, undertaking, indemnity, obligation and liability of Seller and
Pledgor under the Repurchase Documents strictly in accordance with the terms
thereof (collectively, the “Guarantor Obligations” and, together with the
Guarantor Indebtedness, the “Guarantor Liabilities”), in each case, however
created, arising, incurred, acquired or evidenced, whether primary, secondary,
direct, indirect, absolute, contingent, joint, several or joint and several, and
whether now or hereafter existing or due or to become due, as the foregoing are
amended, modified, extended, renewed or replaced from time to time.  All
payments by Guarantor under this Guaranty shall be in immediately available
Dollars and without deduction, defense, set-off or counterclaim.  Any amounts
not paid when due shall accrue interest at the Default Rate.  Notwithstanding
any provision to the contrary contained herein or in any of the other Repurchase
Documents, the obligations of Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any Requirements of Law of any state. 
Notwithstanding anything to the contrary contained herein, the Guarantor shall
not be liable for any

 

2

--------------------------------------------------------------------------------


 

Guarantor Indebtedness in excess of the Guaranty Limit; provided, that such
limitation shall not apply to the payment of any amounts that arise under
Article 5 of this Guaranty or to any payment required pursuant to the
Non-Recourse Carve-Out Guaranty, which amounts under Article 5 and the
Non-Recourse Carve-Out Guaranty, if applicable, are in addition to but without
duplication of the amounts payable under this Guaranty.

 

Section 2.02         Release of Collateral, Parties Liable, etc.  Guarantor
agrees that, except as otherwise provided in the Repurchase Agreement, (a) any
or all of the Purchased Assets, the Pledged Collateral and other collateral,
security and property now or hereafter held for the Guaranty or the Guarantor
Liabilities may be released, waived, exchanged, terminated, modified, sold,
assigned, hypothecated, participated, pledged, compromised, surrendered or
otherwise transferred or disposed of from time to time, (b) except as expressly
set forth in the Repurchase Documents, Buyer shall have no obligation to
protect, perfect, secure, enforce, release, exchange or insure any Purchased
Asset, the Pledged Collateral or any collateral, security, property, Liens,
interests or encumbrances now or hereafter held for the Guaranty or the
Guarantor Liabilities or the properties subject thereto, (c) the time, place,
manner or terms of payment of the Guarantor Liabilities may be changed or
extended, in whole or in part, to a time certain or otherwise, and may be
renewed, increased, altered or accelerated, in whole or in part, (d) Buyer may
take any action in the exercise of any right, power, remedy or privilege under
the Repurchase Documents or Requirements of Law or waive or refrain from
exercising any of the foregoing, (e) any of the provisions of the Repurchase
Agreement and the other Repurchase Documents and the Guarantor Liabilities may
be modified, amended, waived, supplemented, replaced or restated from time to
time, (f) any party liable for the payment of the Repurchase Obligations or the
Guarantor Liabilities, including, without limitation, other guarantors, may be
granted indulgences, released or substituted, (g) any deposit balance for the
credit of Seller or any other party liable for the payment of the Guarantor
Liabilities, including, without limitation, other guarantors, or liable upon any
security therefor, may be released, in whole or in part, at, before and/or after
the stated, extended or accelerated maturity of the Guarantor Liabilities and
(h) Buyer may apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor, Seller, Pledgor or any other Person for the Repurchase
Obligations or the Guarantor Liabilities in such manner as Buyer may determine
in its discretion, subject to the terms of the Repurchase Documents, all of the
foregoing in clauses (a) through (h) without notice to or further assent by
Guarantor, who shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence, release or other act.

 

Section 2.03         Waiver of Rights.  Guarantor expressly waives:  (a) notice
of acceptance of this Guaranty by Buyer and of all extensions of credit, loans
or advances to or purchases from Seller by Buyer; (b) diligence, presentment and
demand for payment of any of the Guarantor Liabilities; (c) protest and notice
of dishonor or of default to Guarantor or to any other party with respect to the
Guarantor Liabilities or with respect to any collateral, security or property
therefor; (d) notice of Buyer obtaining, amending, substituting for, releasing,
waiving, modifying, extending, replacing or restating all or any portion of the
Guarantor Liabilities, the Repurchase Agreement, any other Repurchase Document,
the Pledged Collateral, other guarantees or any Lien now or hereafter securing
the Guarantor Liabilities or the Guaranty, or Buyer subordinating, compromising,
discharging, terminating or releasing such Liens; (e) notice of the execution
and delivery by Seller, Buyer or any other Person of any other loan, purchase,
credit or security agreement or document or of Seller’s or such other Person’s
execution and delivery of any promissory notes or other documents arising under
or in connection with the Repurchase Documents or in connection with any
purchase of Seller’s or such other Person’s property or assets; (f) except as
otherwise required pursuant to the Repurchase Agreement, notice of the
occurrence of any breach by Seller, Pledgor or any other Person or of any Event
of Default; (g) except as otherwise required pursuant to the Repurchase
Agreement, notice of Buyer’s transfer, disposition, assignment, sale, pledge or
participation of the Guarantor Liabilities, the Purchased Assets, the Pledged
Collateral, the Repurchase Documents, the Mortgage Loan Documents, or any
collateral, security or property for the Guaranty or the Guarantor

 

3

--------------------------------------------------------------------------------


 

Liabilities or any portion of the foregoing; (h) except as otherwise required
pursuant to the Repurchase Agreement, notice of the sale or foreclosure (or
posting or advertising for sale or foreclosure) of all or any portion of any
Purchased Asset, the Pledged Collateral or any collateral, security or property
for the Guaranty or the Guarantor Liabilities; (i) notice of the protest, proof
of non—payment or default by Seller or any other Person; (j) except as otherwise
required pursuant to the Repurchase Agreement, any other action at any time
taken or omitted by Buyer, and, generally, all demands and notices of every kind
in connection with this Guaranty, the Repurchase Documents, the Guarantor
Liabilities, the Purchased Assets, the Pledged Collateral, any collateral,
security or property for the Guaranty or the Guarantor Liabilities, the Mortgage
Loan Documents, any documents or agreements evidencing, securing or relating to
any of the Guaranty or the Guarantor Liabilities and the obligations hereby
guaranteed; (k) all other notices to which Guarantor might otherwise be
entitled; (l) demand for payment under this Guaranty;  (m) any right to assert
against Buyer, as a defense, counterclaim, set—off or cross—claim, any defense
(legal or equitable), disability, set—off, counterclaim or claim of any kind or
nature whatsoever that any Guarantor, Seller or Pledgor may now or hereafter
have against Buyer (other than payment in full of the Guarantor Liabilities),
Seller, Pledgor or any other Person, but such waiver shall not prevent Guarantor
from asserting against Buyer in a separate action, any claim, action, cause of
action or demand that Guarantor might have, whether or not arising out of this
Guaranty; (n) to the fullest extent permitted by Requirements of Law, the right
(if any) to revoke this Guaranty as to any future Guarantor Liabilities; and
(o) any right at any time to insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of any appraisal, valuation, stay,
extension, marshalling of assets or redemption laws, or exemption, whether now
or at any time hereafter in force, which may delay, prevent or otherwise effect
the performance by Guarantor of the Guarantor Liabilities or the enforcement by
Buyer of the Guarantor Liabilities or this Guaranty.  It shall not be necessary
for Buyer (and Guarantor hereby waives any rights which Guarantor may have to
require Buyer), in order to enforce the obligations of Guarantor hereunder, to
(i) institute suit, enforce its rights or exhaust its remedies against Seller,
Pledgor, others liable on the Guarantor Liabilities, the Underlying Obligors or
any other Person, (ii) enforce Buyer’s rights or exhaust its remedies under or
with respect to the Mortgage Loan Documents and the collateral and property
secured thereby, the Purchased Assets, the Pledged Collateral or any collateral,
security or property which shall ever have been given to secure the Repurchase
Documents or the Guarantor Liabilities, (iii) enforce Buyer’s rights against any
other guarantors of the Guarantor Liabilities, (iv) join Seller, Pledgor others
liable on the Guarantor Liabilities or any other Person in any action seeking to
enforce this Guaranty, (v) mitigate damages, take any other action to reduce,
collect or enforce the Guarantor Liabilities or to pursue or refrain from
pursuing any right or remedy which might benefit Guarantor or (vi) resort to any
other means of obtaining payment of the Guarantor Liabilities.

 

Section 2.04         Validity of Guaranty.  The validity of this Guaranty, the
obligations of Guarantor hereunder and Buyer’s rights and remedies for the
enforcement of the foregoing shall in no way be terminated, abated, reduced,
released, modified, changed, compromised, discharged, diminished, affected,
limited or impaired in any manner whatsoever by the happening from time to time
of any occurrence, condition, circumstance, event, action or omission of any
kind whatsoever, including, without limitation, any of the following (and
Guarantor hereby waives any common law, equitable, statutory, constitutional,
regulatory or other rights (including rights to notice), defenses (legal and
equitable), set-off, counterclaims and claims which Guarantor might have now or
hereafter as a result of or in connection with any of the following): 
(a) Buyer’s assertion or non—assertion or election of any of the rights or
remedies available to Buyer pursuant to the provisions of the Repurchase
Documents, the Mortgage Loan Documents or pursuant to any Requirements of Law
and the impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution or indemnity against Seller, Pledgor or any other
Person; (b) the waiver by Buyer of, or the failure of Buyer to enforce, or the
lack of diligence by Buyer in connection with, the enforcement of any of its
rights or remedies under the Repurchase Documents, the Mortgage Loan Documents,
the Purchased Assets, the Pledged Collateral or any collateral, security or
property for the Guaranty or the Guarantor Liabilities; (c) the granting by
Buyer of

 

4

--------------------------------------------------------------------------------


 

(or failure by Buyer to grant) any indulgence, forbearance, adjustment,
compromise, consent, approval, waiver or extension of time; (d) the exercise by
Buyer of or failure to exercise any so—called self—help remedies; (e) any
occurrence, condition, circumstance event, action or omission that might in any
manner or to any extent vary, alter, increase, extend or continue the risk to
Guarantor or might otherwise operate as a discharge or release of Guarantor
under Requirements of Law; (f) any full or partial release or discharge of or
accord and satisfaction with respect to liability for the Guarantor Liabilities,
or any part thereof, of Seller, Guarantor, Pledgor, any co—Guarantor or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guarantor Liabilities, or any part thereof; (g) the impairment,
modification, change, release, discharge, limitation of the liability or
insolvency of Seller, any Guarantor, Pledgor, any Underlying Obligor or any
Person liable for or obligated on the Guarantor Liabilities, or any of their
estates in bankruptcy resulting from or pursuant to the bankruptcy or insolvency
of any of the foregoing or the application of the Insolvency Laws or of or any
decision of any court of the United States or any state thereof or of any
foreign jurisdiction or Seller, Pledgor or any Guarantor ceasing to be liable
for all or any portion of the Guarantor Liabilities other than in accordance
with the Repurchase Documents; (h) any present or future Requirements of Law or
order of any Governmental Authority (de jure or de facto) purporting to reduce,
amend or otherwise affect the Guarantor Liabilities or to vary any terms of
payment, satisfaction or discharge thereof; (i) the waiver, compromise,
settlement, release, extension, amendment, change, modification, substitution,
replacement, reduction, increase, alteration, rearrangement, renewal or
termination of the terms of the Guarantor Liabilities, the Repurchase Documents,
the Purchased Assets, the Pledged Collateral, any collateral, security or
property for the Guaranty or the Guarantor Liabilities, the Mortgage Loan
Documents, any or all of the obligations, covenants or agreements of Seller,
Pledgor, the Underlying Obligors or any other Person under the Repurchase
Documents or Mortgage Loan Documents (except by satisfaction in full of all
Guarantor Liabilities) or of any Guarantor under this Guaranty and/or any
failure of Buyer to notify any Guarantor of any of the foregoing; (j) the
extension of the time for satisfaction, discharge or payment of the Guarantor
Liabilities or any part thereof owing or payable by Seller or any other Person
under the Repurchase Documents or of the time for performance of any other
obligations, covenants or agreements under or arising out of this Guaranty or
the extension or renewal of any thereof; (k) any existing or future offset,
counterclaim, claim or defense (other than payment in full of the Guarantor
Liabilities) of Seller or any other Person against Buyer or against payment of
the Guarantor Liabilities, whether such offset, claim or defense arises in
connection with the Guarantor Liabilities (or the transactions creating same) or
otherwise; (l) the taking or acceptance or refusal to take or accept or the
existence of any other guaranty of or collateral, security or property for the
Guarantor Liabilities in favor of Buyer, any other Indemnified Person or any
other Person specified in the Repurchase Documents or the enforcement or
attempted enforcement of such other guaranty, collateral, security or property;
(m) any sale, lease, sublease or transfer of or Lien on all or a portion of the
assets or property of Seller, Pledgor or any Guarantor, or any changes in the
shareholders, partners or members of Seller, Pledgor or any Guarantor, or any
reorganization, consolidation or merger of Seller, Pledgor or any Guarantor;
(n) the invalidity, illegality, insufficiency or unenforceability of all or any
part of the Guarantor Liabilities, the Repurchase Documents, the Purchased
Assets, the Pledged Collateral, any collateral, security or property for the
Repurchase Documents or the Guarantor Liabilities, the Mortgage Loan Documents
or any document or agreement executed in connection with the foregoing, for any
reason whatsoever, including, without limitation, the fact that (1) the
Guarantor Liabilities, or any part thereof, exceeds the amount permitted by
Requirements of Law or violates usury laws or exceeds the Repurchase
Obligations, (2) the act of creating the Guarantor Liabilities, the Assets, the
Purchased Assets, the Pledged Collateral, the Repurchase Documents, any
collateral, security or property for the Guaranty or the Guarantor Liabilities
or any part of the foregoing is ultra vires, (3) the officers or representatives
executing the Mortgage Loan Documents or Repurchase Documents or otherwise
creating the Guarantor Liabilities, the Assets, the Purchased Assets, the
Pledged Collateral or any collateral, security or property for the Guaranty or
the Guarantor Liabilities acted in excess of their authority, (4) Seller,
Pledgor, any Underlying Obligor or any other Person has

 

5

--------------------------------------------------------------------------------


 

valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guarantor Liabilities wholly or partially uncollectible,
(5) the creation, performance or repayment of the Guarantor Liabilities, the
Assets, the Purchased Assets, the Pledged Collateral or any collateral, security
or property for the Guaranty or the Guarantor Liabilities (or the execution,
delivery and performance of any Repurchase Document, Mortgage Loan Document or
document or instrument representing part of the Guarantor Liabilities, the
Assets, the Purchase Items, the Pledged Collateral, any collateral, security or
property for the Guaranty or the Guarantor Liabilities or executed in connection
with the Guarantor Liabilities, the Assets, the Purchased Assets, the Pledged
Collateral or any collateral, security or property for the Guaranty or the
Guarantor Liabilities, or given to secure the repayment of the Guarantor
Liabilities, the Assets or the other Purchased Assets) is illegal, uncollectible
or unenforceable or (6) any Mortgage Loan Document, any Repurchase Document or
any other document, agreement or instrument has been forged or otherwise is
irregular or not genuine or authentic; (o) any release, waiver, termination,
sale, pledge, participation, transfer, surrender, exchange, subordination,
deterioration, waste, loss, diminution or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of the
Purchased Assets, the Pledged Collateral or any collateral, security or property
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranty or the Guarantor Liabilities; (p) the failure of
Buyer or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of the Purchased Assets, the Pledged Collateral or any other
collateral, security or property for the Guaranty or the Guarantor Liabilities,
including, but not limited to, any neglect, delay, omission, failure or refusal
of Buyer (1) to take or prosecute any action for the collection of any of the
Guarantor Liabilities, the Pledged Collateral, any Purchased Asset or any
collateral, security or property for the Guaranty or the Guarantor Liabilities,
(2) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose, upon any Purchased Asset, the
Pledged Collateral or any security, collateral or property for the Guaranty or
Guarantor Liabilities or (3) to take or prosecute any action in connection with
any instrument or agreement evidencing or securing all or any part of the
Guarantor Liabilities; (q) the existence, value, or condition of the Purchased
Assets, the Pledged Collateral or any collateral, security, property or Lien
securing the Repurchase Documents or the Guarantor Liabilities, or the fact that
the Purchased Assets, the Pledged Collateral or any collateral, security,
property or Lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranty or the Guarantor Liabilities, or any
part thereof, shall not be properly perfected or created, or shall prove to be
unenforceable, invalid, insufficient, illegal or subordinate to any other Lien
or Buyer’s actions or omissions in respect to any of the foregoing; (r) any
payment by Seller or any other Person to Buyer is held to constitute a
preference under Insolvency Laws, or for any reason Buyer is required to refund
such payment or pay such amount to such Seller or other Person; (s) any act
which may accelerate the operation of any statute of limitations applicable to
the Guarantor Liabilities or (t) any event or action that would, in the absence
of this Section 2.04, result in the full or partial, legal or equitable,
release, discharge, defense of guaranty or surety or relief of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement, in each case, whether or not such event
or action increases the likelihood that Guarantor will be required to pay the
Guarantor Liabilities pursuant to the terms hereof or thereof and whether or not
such event or action prejudices Guarantor, it being the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guarantor Liabilities when due, notwithstanding any occurrence, condition,
circumstance, event, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly or expressly
described herein, which obligation shall be deemed satisfied only upon the full
and final indefeasible payment and satisfaction of the Guarantor Liabilities.

 

Section 2.05         Primary Liability of the Guarantor.  Without limiting the
foregoing provisions, Guarantor agrees that this Guaranty may be enforced by
Buyer without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to any of the Repurchase Documents, the Purchased Assets, the Pledged Collateral
or any collateral, security or

 

6

--------------------------------------------------------------------------------


 

property now or hereafter securing the Repurchase Documents or the Guarantor
Liabilities or otherwise, and Guarantor hereby waives the right to require Buyer
to proceed against Seller, Pledgor, any Underlying Obligor or any other Person
(including a co—Guarantor) or to require Buyer to pursue any other remedy or
enforce any other right.  Guarantor further agrees that Guarantor shall have no
right of subrogation, reimbursement or indemnity whatsoever against any Person,
or any right of recourse to the Purchased Assets, the Pledged Collateral or any
collateral, security or property for the Guaranty or the Guarantor Liabilities,
so long as any such Guarantor Liabilities remain outstanding.  Guarantor further
agrees that nothing contained herein shall prevent Buyer from suing on the
Repurchase Agreement or any of the other Repurchase Documents or foreclosing
(whether by judicial or non-judicial foreclosing or enforcement) its security
interest in or Lien on any Purchased Asset, the Pledged Collateral or any
collateral, security or property now or hereafter securing the Repurchase
Documents or the Guarantor Liabilities or from exercising any other rights or
remedies available to it under Requirements of Law, the Repurchase Agreement or
any of the other Repurchase Documents or any other instrument of security if
none of Seller, Pledgor or any Guarantor timely perform the obligations of
Seller, Pledgor or other Persons thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of Guarantor’s obligations hereunder; it being the
purpose and intent of Guarantor that Guarantor’s obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. 
Guarantor agrees that any release by Buyer of Seller, Pledgor or any
co-Guarantor or with respect to the Purchased Assets, the Pledged Collateral or
any other collateral, security or property now or hereafter securing the
Repurchase Documents shall not release Guarantor or affect the Guarantor
Liabilities.  Guarantor further agrees that Buyer is under no obligation to
marshal any property or assets of Seller, Pledgor or any co-Guarantor in favor
of Guarantor or against or in payment of the Guarantor Liabilities.  Buyer may,
at its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty.  If, in
the exercise of any of its rights and remedies, Buyer shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any obligor for Guarantor Obligations, whether because of any Requirements of
Law pertaining to “election of remedies” or otherwise, Guarantor hereby consents
to such action by Buyer and waives any claim based upon such action, even if
such action by Buyer shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Buyer.  Any election of remedies which results in the denial or impairment of
the right of Buyer to seek a deficiency judgment against any obligor for
Guarantor Obligations shall not impair Guarantor’s obligation to pay the full
amount of the Guarantor Obligations.  Guarantor recognizes, acknowledges and
agrees that Guarantor may be required to pay the Guarantor Liabilities in full
without assistance or support of any other party, and Guarantor has not been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other parties will be liable to pay or perform
the Guarantor Liabilities, or that Buyer will look to other parties to pay or
perform the Guarantor Liabilities.  Guarantor recognizes, acknowledges and
agrees that it is not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of the Purchased Assets, the Pledged Collateral or any of the
collateral, security or property for the Guaranty or the Guarantor Liabilities. 
Guarantor acknowledges and agrees that Buyer shall not be liable for any
occurrence, condition, circumstance, event, action or omission waived by
Guarantor or permitted under the terms of this Guaranty.

 

Section 2.06         Remedies.  Guarantor agrees that in the event Guarantor
fails to pay its obligations hereunder when due and payable under this Guaranty,
Buyer shall be entitled to (a) any and all remedies available to it under this
Guaranty, the other Repurchase Documents and/or Requirements of Law, including,
without limitation, all rights of set-off, subject to the terms set forth
herein, (b) the benefit of all Liens heretofore, now and at any time or times
hereafter granted by such Guarantor to Buyer, if any, to secure such Guarantor’s
obligations hereunder and (c) interest on the Guarantor Liabilities at the
Default Rate.

 

Section 2.07         Term of Guaranty.  This Guaranty shall continue in full
force and effect until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase

 

7

--------------------------------------------------------------------------------


 

Documents are terminated.  This Guaranty covers the Guarantor Liabilities
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by Buyer in stages or installments. 
Notwithstanding the foregoing, this Guaranty shall remain in full force and
effect and continue to be effective, or be reinstated, as the case may be, and
any payment of the Guarantor Liabilities hereunder shall be reinstated, revived
and restored if at any time this Guaranty, the obligations of Guarantor under
this Guaranty, payment and/or performance of all or any portion of the Guarantee
Liabilities or any transfer by Guarantor to Buyer or any Indemnified Person in
payment of all or any portion of the Guarantor Liabilities is rescinded, reduced
in amount or is otherwise restored or returned by Buyer or any Indemnified
Person (or Buyer or any Indemnified Person elects to do so on the advice of
counsel) due to any of the foregoing being void or voidable under any Insolvency
Law, including but not limited to, provisions of the Bankruptcy Code related to
preferences, fraudulent conveyances, other voidable or recoverable payments of
money or transfers of property or otherwise, or upon or in connection with an
Insolvency Event or Insolvency Proceeding with respect to, or the insolvency of,
Seller, Pledgor, any co-Guarantor or any other Person obligated on or for the
Guarantor Liabilities, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, or the
assignment for the benefit of creditors by, Seller, Pledgor, any co-Guarantor or
such other Person or any substantial part of such Seller’s, any Pledgor’s, any
co-Guarantor’s or such other Person’s property or assets, or otherwise, all as
though such payments, transfer, performance or otherwise had not been made or
occurred; provided, however, (i) if all or any portion of any payment,
performance, transfer or otherwise is rescinded, reduced, restored or returned,
the Guarantor Liabilities shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned and (ii) all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by Buyer or any Indemnified Person in
connection with any of the foregoing shall be deemed to be included as a part of
the Guarantor Liabilities.

 

Section 2.08         Survival.  The provisions of this Article 2 shall survive
the termination of the Repurchase Documents and the full and indefeasible
payment, performance and discharge of the Guarantor Liabilities.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase Documents are terminated,
Guarantor hereby represents, warrants and, as applicable, covenants, to Buyer as
follows:

 

Section 3.01         Guarantor.  Guarantor has been duly organized and validly
exists in good standing as a corporation, limited liability company or limited
partnership, as applicable, under the laws of the jurisdiction of its
incorporation, organization or formation.  Guarantor (a) has all requisite
power, authority, legal right, licenses and franchises, (b) is duly qualified to
do business in all jurisdictions necessary and (c) has been duly authorized by
all necessary action to (i) own, lease and operate its properties and assets,
(ii) conduct its business as presently conducted and (iii) execute, deliver and
perform its obligations under the Repurchase Documents to which it is a party,
except with respect to licenses, franchises and qualification to do business in
clauses (a) or (b) to the extent failure to obtain any such license, franchise
or qualification would not have made a Material Adverse Effect.  Guarantor’s
exact legal name is set forth in the preamble and signature pages of this
Guaranty.  The fiscal year of Guarantor is the calendar year.

 

Section 3.02         Repurchase Documents.  This Guaranty has been duly executed
and delivered by Guarantor and constitutes the legal, valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by Insolvency Laws

 

8

--------------------------------------------------------------------------------

 

and general principles of equity.  The execution, delivery and performance by
Guarantor of each Repurchase Document to which it is a party do not and will not
(a) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under, any (i) Governing Document or
material Indebtedness, Guarantee Obligation or Contractual Obligation applicable
to Guarantor or any of its properties or assets, (ii) Requirements of Law in any
material respect, or (iii) approval, consent, judgment, decree, order or demand
of any Governmental Authority, or (b) result in the creation of any material
Lien (other than Permitted Liens) on any of the properties or assets of
Guarantor.  All approvals, authorizations, consents, orders, filings, notices or
other actions of any Person or Governmental Authority required for the
execution, delivery and performance by Guarantor of the Repurchase Documents to
which it is a party have been obtained, effected, waived or given and are in
full force and effect.  Unless notice is given to Buyer from time to time, there
is no material litigation, proceeding or investigation pending or, to the
knowledge of Guarantor, threatened, against Guarantor before any Governmental
Authority (a) asserting the invalidity of any Repurchase Document, (b) seeking
to prevent the consummation of the Repurchase Documents, any of the transactions
contemplated by the Repurchase Documents or any Transaction, or (c) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

Section 3.03                            Solvency.  Guarantor is not and has
never been the subject of an Insolvency Proceeding.  Guarantor is Solvent, and
this Guaranty and the transactions contemplated under the terms of the
Repurchase Documents do not and will not render Guarantor not Solvent. 
Guarantor is not entering into any of the Repurchase Documents to which it is a
party with the intent to hinder, delay or defraud any creditor of Guarantor. 
Guarantor has received or will receive reasonably equivalent value for the
Guarantor Liabilities, and the Guarantor Liabilities (a) will not render
Guarantor not Solvent, (b) will not leave Guarantor with an unreasonably small
amount of capital to conduct its business and (c) will not cause Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature.  Guarantor has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.  Guarantor is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.

 

Section 3.04                            Taxes.  Guarantor has filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by them and have paid all material taxes
(including mortgage recording taxes), assessments, fees, and other governmental
charges payable by them, or with respect to any of their properties or assets,
which have become due and payable, except taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP.  Guarantor has paid, or
has provided adequate reserves for the payment of, all such taxes for all prior
fiscal years and for the current fiscal year to date.  There is no material
action, suit, proceeding, investigation, audit or claim relating to any such
taxes now pending, or, to the knowledge of Guarantor, threatened, by any
Governmental Authority which is not being contested in good faith as provided
above.  Guarantor has not entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Guarantor not to
be subject to the normally applicable statute of limitations.  No tax Liens
(other than Permitted Liens) have been filed against any property or assets of
Guarantor.  Guarantor does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011—4.  If
Guarantor determines to take any action inconsistent with such intention, it
will promptly notify Buyer, in which case Buyer may treat each Transaction as
subject to Treasury Regulation Section 301.6112—1 and will maintain the lists
and other records required thereunder.

 

Section 3.05                            Financial Condition.  The unaudited
financial statements of Guarantor and its Consolidated Subsidiaries of the
fiscal quarter most recently ended, copies of which have been delivered

 

9

--------------------------------------------------------------------------------


 

to Buyer or filed with the Securities and Exchange Commission and certified by a
Responsible Officer of Guarantor by delivery of a Compliance Certificate, are
complete and correct and present fairly the consolidated financial condition of
Guarantor and its Consolidated Subsidiaries as of such date.  Commencing with
the fiscal year ending December 31, 2011, the audited consolidated balance sheet
of Guarantor and its Consolidated Subsidiaries as at the fiscal year most
recently ended for which such audited balance sheet is available, and the
related audited consolidated statements of operations, stockholders’ equity and
cash flows for the fiscal year then ended, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification arising out of the audit conducted by Guarantor’s
independent certified public accountants, copies of which have been delivered to
Buyer, are complete and correct and present fairly in all material respects the
consolidated financial condition of Guarantor and its Consolidated Subsidiaries
as of such date and the consolidated results of its operations and consolidated
cash flows for the fiscal year then ended.  All such financial statements,
including related schedules and notes, were prepared in accordance with GAAP
except as disclosed therein.  Except for Interest Rate Protection Agreements
entered into in connection with Section 8.09 of the Repurchase Agreement,
Guarantor does not have any material contingent liability or liability for taxes
or any long term lease or unusual forward or long term commitment, including any
Derivatives Contract, which is not reflected in the foregoing statements or
notes.  Since the date of the financial statements and other information most
recently delivered to Buyer or filed with the Securities and Exchange
Commission, Guarantor has not sold, transferred or otherwise disposed of any
material part of its property or assets (except pursuant to the Repurchase
Documents) or acquired any property or assets (including Equity Interests of any
other Person) that are material in relation to the consolidated financial
condition of Guarantor.

 

Section 3.06                            True and Complete Disclosure.  The
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and schedules furnished
by or on behalf of any Guarantor to Buyer in connection with the Repurchase
Documents and the Transactions, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of any Guarantor to Buyer in connection with the
Repurchase Documents and the Transactions will be true, correct and complete in
all material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 3.07                            Compliance with Laws.  Guarantor has
complied in all material respects with all Requirements of Law.  Neither
Guarantor nor any Affiliate of Guarantor (a) is an “enemy” or an “ally of the
enemy” as defined in the Trading with the Enemy Act, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than 10% of its assets located in Sanctioned Entities or (g) derives more than
10% of its operating income from investments in or transactions with Sanctioned
Entities.  The proceeds of any Transaction have not been and will not be used to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Entity.  Neither Guarantor nor any other Repurchase
Party (a) is, or is controlled by, an “investment company” as defined in the
Investment Company Act, or is required to register as an “investment company”
under the Investment Company Act, (b) is a “broker” or “dealer” as defined in,
or could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970 or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations or Guarantor
Liabilities, as applicable.  Guarantor and all Affiliates of Guarantor are in
compliance with the Foreign Corrupt Practices Act and any foreign counterpart
thereto.  Guarantor has not made, offered, promised or

 

10

--------------------------------------------------------------------------------


 

authorized a payment of money or anything else of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to any foreign official, foreign political party,
party official or candidate for foreign political office, or (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to Guarantor, any other Repurchase Party or any other
Person, in violation of the Foreign Corrupt Practices Act.

 

Section 3.08                            Compliance with ERISA.  With respect to
Guarantor or any Commonly Controlled Entity, during the immediately preceding
five (5) year period, (a) neither a Reportable Event nor an “accumulated funding
deficiency” nor “an unpaid minimum required contribution” as defined in the Code
or ERISA has occurred, (b) each Plan has complied in all material respects with
the applicable provisions of the Code and ERISA, (c) no termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen.  The
present value of all accumulated benefit obligations under each Single Employer
Plan (based on the assumptions used for the purposes of Financial Accounting
Statement Bulletin 87) relating to Guarantor or any Commonly Controlled Entity
did not, as of the last annual valuation date prior to the date hereof, exceed
the value of the assets of such Plan allocable to such accumulated benefit
obligations.  Neither Guarantor, nor any Affiliate of Guarantor is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.  Guarantor does not provide any medical or health benefits
to former employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer.  None of the assets of Guarantor are deemed to be plan assets within
the meaning of 29 C.F.R. 2510.3-101 as modified by Section 3(42) of ERISA.

 

Section 3.09                            No Default.  No Default or Event of
Default exists.  No Internal Control Event has occurred.

 

Section 3.10                            No Broker.  Neither Guarantor nor any
other Repurchase Party has dealt with any broker, investment banker, agent or
other Person, except for Buyer or an Affiliate of Buyer, who may be entitled to
any commission or compensation in connection with any transaction under the
Repurchase Documents.

 

Section 3.11                            Knowledge of Guarantor.  Guarantor
further represents and warrants to Buyer that it has read and understands the
terms of the Repurchase Documents and is familiar with and has independent
knowledge of, and has reviewed the books and records regarding, Seller’s and any
other Guarantor’s financial condition and affairs, the value of the Purchased
Assets and the circumstances bearing on the risk of nonpayment or nonperformance
of the Guarantor Liabilities and represents and agrees that it will keep so
informed while this Guaranty is in force; provided, however, Guarantor
acknowledges and agrees that it is not relying on such financial condition or
collateral as an inducement to enter into this Guaranty.  Guarantor agrees that
Buyer shall have no obligation to investigate the financial condition or affairs
of Seller or any Guarantor for the benefit of any Guarantor or to advise
Guarantor of any matter relating to or arising under the Repurchase Agreement or
any of the other Repurchase Documents or any fact respecting, or any change in,
the financial condition or affairs of Seller that might come to the knowledge of
Buyer at any time, whether or not Buyer or any Guarantor knows or believes or
has reason to know or believe that any such fact or change is unknown to
Guarantor or might (or does) materially increase the risk of Guarantor as
guarantor or might (or would) affect the willingness of Guarantor to continue as
guarantor with respect to the Guarantor Liabilities.

 

Section 3.12                            Compliance with Repurchase Documents. 
Guarantor (i) has delivered to Buyer all financial statements, certifications
and other information and documents required to be delivered by Guarantor under
the Repurchase Agreement and any other Repurchase Document and such other
financial

 

11

--------------------------------------------------------------------------------


 

information as Buyer may from time to time reasonably require and that such
financial statements and other information shall be true and correct in all
material respects and fairly represent in all material respects the financial
condition of such Guarantor and its Subsidiaries on the date of delivery,
(ii) has not sold, assigned, transferred or otherwise conveyed, in a single
transaction or in a series of transactions, any material asset or portion of a
material asset which would (A) result in a Material Adverse Effect or (B)
violate the Repurchase Documents, (iii) has caused Seller and Pledgor to comply
with each and every agreement, obligation, duty and covenant under the
Repurchase Documents and, to the extent Seller or Pledgor, as applicable, does
not fulfill its agreements, obligations, duties and covenants under the
Repurchase Documents, Guarantor shall fulfill the same and (iv) has performed
each and every agreement, obligation, duty and covenant under any Repurchase
Document that Seller or Pledgor covenants to cause Guarantor to do or not to do.

 

ARTICLE 4

 

COVENANTS

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Repurchase Documents are terminated,
Guarantor shall perform and observe the following covenants, which shall (a) be
given independent effect (so that if a particular action or condition is
prohibited by any covenant, the fact that it would be permitted by an exception
to or be otherwise within the limitations of another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) also apply to all Subsidiaries of Guarantor:

 

Section 4.01                            Existence; Governing Documents; Conduct
of Business.  Guarantor shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents and (d) not modify or amend, in a manner which would
have a Material Adverse Effect, or terminate its Governing Documents without
Buyer’s prior written consent (such consent not to be unreasonably withheld). 
Guarantor shall (a) continue to engage in the same general lines of business as
presently conducted by it and (b) maintain and preserve all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business.

 

Section 4.02                            Compliance with Laws, Contractual
Obligations and Repurchase Documents.  Guarantor shall comply in all material
respects with all Requirements of Law, including those relating to the reporting
and payment of taxes owed by it, and all of its Indebtedness, Contractual
Obligations, Guarantee Obligations and Investments.  No part of the proceeds of
any Transaction shall be used for any purpose that violates Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

Section 4.03                            Structural Changes.  Guarantor shall not
enter into any merger or consolidation, or liquidate, wind up or dissolve, or
sell all or substantially all of its assets or properties, without Buyer’s prior
written consent, except that so long as no Event of Default exists or would
result therefrom, Guarantor may merge into or consolidate with another Person so
long as (a) such merger or consolidation would not result in a Change of
Control, (b) the continuing or surviving Person is the Guarantor and, (c)
immediately following the merger or consolidation, the majority of the members
of the board of directors (or the applicable equivalent) of the continuing or
surviving Person are the same as the majority of the members of the board of
directors (or applicable equivalent) of the Guarantor immediately prior to such
merger or consolidation.  Guarantor shall not sell, assign, transfer or
otherwise convey, in a single transaction or in a series of transactions, any
material asset or portion of a material asset which would (a) result in a
Material Adverse Effect, (b) result in a Change of Control of Seller or
(c) violate the

 

12

--------------------------------------------------------------------------------


 

Repurchase Documents.  Guarantor shall ensure that neither the Equity Interests
of Seller nor any property or assets of Seller shall be pledged to any Person
other than Buyer.  Without Buyer’s prior written consent, Guarantor shall not
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with an Affiliate, officer, director, shareholder,
member or partner of Guarantor unless such transaction is on market and
arm’s-length terms and conditions.

 

Section 4.04                            Actions of Guarantor Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations and
Liens.  Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Guarantor or any Affiliate of Guarantor;
provided, that Guarantor may declare and pay any dividends or make distributions
in accordance with its Governing Documents or make a payment on account of, or
set apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, to the extent permitted by its Governing
Documents, so long as no Event of Default exists or would exist as a result
thereof or to the extent required by Requirements of Law to maintain its REIT
status.  Guarantor shall not (a) contract, create, incur, assume, grant or
permit to exist any Lien on or with respect to the Purchased Assets, the Pledged
Collateral or any other collateral pledged under the Repurchase Documents of any
kind, except for Permitted Liens, or (b) except as provided in the preceding
clause (a), grant, allow or enter into any agreement or arrangement with any
Person that prohibits or restricts or purports to prohibit or restrict the
granting of any Lien on any of the foregoing.

 

Section 4.05                            Delivery of Income.  To the extent
Guarantor or any Affiliate of Guarantor receives any Income directly, Guarantor
or such Affiliate of Guarantor shall deposit such amounts into the Waterfall
Account within two (2) Business Days of receipt thereof.  If any Income is
received by Guarantor or any Affiliate of Guarantor, Guarantor shall hold such
Income in trust for Buyer, segregated from other funds of Guarantor, until
delivered to the Waterfall Account in accordance with the terms hereof and of
the Repurchase Documents.  Neither Guarantor nor any Affiliate of Guarantor
shall deposit or cause to be deposited to the Waterfall Account cash or cash
proceeds other than Income or other payments required to be deposited therein
under the Repurchase Documents.

 

Section 4.06                            Delivery of Financial Statements and
Other Information.  Guarantor shall deliver or cause to be delivered the
following to Buyer, as soon as available and in any event within the time
periods specified:

 

(a)                                 within forty-five (45) days after the end of
each fiscal quarter of Guarantor, (i) the unaudited balance sheets of Guarantor
and its Consolidated Subsidiaries as at the end of such period, (ii) the related
unaudited statements of operations, stockholders’ equity and cash flows for such
period and the portion of the fiscal year through the end of such period,
setting forth in each case the information required to be in a 10-Q, and (iii) a
Compliance Certificate;

 

(b)                                 within ninety (90) days after the end of
each fiscal year of Guarantor, (i) the audited balance sheets of Guarantor as at
the end of such fiscal year, (ii) the related statements of operations,
stockholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, (iii) an opinion thereon of
an independent certified public accountant of recognized national standing,
which opinion shall not be qualified as to scope of audit or going concern and
shall state that said financial statements fairly present the financial
condition and results of operations of Guarantor as at the end of and for such
fiscal year in accordance with GAAP, (iv) while Guarantor is a public company,
any certification from

 

13

--------------------------------------------------------------------------------


 

such accountants required to be publicly filed or, from and after the time
Guarantor is no longer a public company, a certification from such accountants
that, in making the examination necessary therefor, no information was obtained
of any Default or Event of Default except as specified therein, (v) projections
of Guarantor of the operating budget and cash flow budget of Guarantor for the
following fiscal year, and (vi) a Compliance Certificate;

 

(c)                                  any management letter submitted to Seller
or Guarantor by independent certified public accountants in connection with each
annual or interim audit of the books and records of Seller or Guarantor made by
such accountants relating to internal controls;

 

(d)                                 all material reports, notices and other
documents that Guarantor makes to or files with any Governmental Authority,
promptly after the delivery or filing thereof; and

 

(e)                                  such other information regarding the
financial condition, operations or business of Seller, Guarantor or any
Consolidated Subsidiaries of Guarantor as Buyer may reasonably request.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be satisfied at any such time as such financial statements are publicly
posted on the official web site of the Repurchase Party or appropriately filed
with the United States Securities and Exchange Commission.

 

Section 4.07                            Delivery of Notices.  Guarantor shall
promptly notify Buyer of the occurrence of any of the following of which
Guarantor has knowledge (in each case to the extent Seller has not already
provided notice of same to Buyer), together with a certificate of a Responsible
Officer of Guarantor setting forth details of such occurrence and any action
Guarantor has taken or proposes to take with respect thereto:

 

(a)                                 with respect to Guarantor, any material
violation of Requirements of Law, a material decline in the value of Guarantor’s
assets or properties, an Internal Control Event or any other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;

 

(b)                                 the existence of any Default or Event of
Default;

 

(c)                                  in the event of a margin call (however
defined or described in the applicable underlying Indebtedness documents) or
other similar event occurs pursuant to which a lender or buyer requires any of
Guarantor or any Affiliate of Seller or any Guarantor pursuant to another
facility to post additional cash or assets in connection with any Indebtedness
and the amount of any such margin call or other similar request made or
outstanding on such day or the five (5) Business Day period in which such day
occurs is equal to or greater than $2,000,000, Guarantor shall promptly (and in
no event later than two (2) Business Days after any such margin call or request)
provide Buyer notice of any such margin call(s) or request(s) which details (i)
the amount of such margin call(s), (ii) the time period for such margin call(s)
to be satisfied, (iii) whether cash or other assets were used to satisfy the
margin call(s), (iv) the name of the counterparty and (v) any other information
reasonably requested by Buyer with respect thereto;

 

(d)                                 the establishment of a rating by any Rating
Agency applicable to Guarantor or any Affiliate of Guarantor and any downgrade
in or withdrawal of such rating once established; and

 

(e)                                  the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitral proceedings before any

 

14

--------------------------------------------------------------------------------


 

Governmental Authority that (i) affects Guarantor, (ii) questions or challenges
the validity or enforceability of this Guaranty or (iii) individually or in the
aggregate, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.08                            Pledge and Security Agreement. 
Guarantor shall not take any direct or indirect action inconsistent with the
Pledge and Security Agreement or the security interest granted thereunder to
Buyer in the Pledged Collateral.  Guarantor shall not permit any additional
Person to acquire Equity Interests in Seller other than the Equity Interests
owned by Pledgor and pledged to Buyer on the Closing Date, and Guarantor shall
not permit any sales, assignments, pledges or transfers of the Equity Interests
in Seller other than to Buyer.

 

Section 4.09                            Acknowledgement.  Guarantor acknowledges
and agrees with the statements set forth in Article 14 of the Repurchase
Agreement and agrees not to take any action or position which is inconsistent
with such statements.  Guarantor further acknowledges the disclosures set forth
in Article 15 of the Repurchase Agreement.

 

Section 4.10                            Compliance with Repurchase Documents;
Due Diligence.  Guarantor shall cause Seller and Pledgor to comply with each and
every agreement, obligation, duty and covenant under the Repurchase Documents
and, to the extent either Seller or Pledgor does not fulfill its agreements,
obligations, duties and covenants under the Repurchase Documents, Guarantor
shall fulfill the same.  Guarantor shall perform each and every agreement,
obligation, duty and covenant under any Repurchase Document that Seller or
Pledgor covenants to cause Guarantor to do or not to do.  Guarantor shall keep
informed of Seller and Pledgor’s financial condition, the performance of the
Purchased Assets, the financial condition of each other Guarantor and all
circumstances which bear on the risk nonpayment or nonperformance of the
Guarantor Liabilities.

 

Section 4.11                            Additional
Sellers.                                        In the event that Pledgor, in
accordance with the terms of the Pledge and Security Agreement and the other
Repurchase Documents, forms or acquires a new Subsidiary and such Subsidiary is
intended to be a Seller under the Repurchase Agreement, within ten (10) Business
Days after such formation or acquisition, (a) Guarantor shall notify Buyer of
such formation or acquisition, (b) Guarantor shall pledge in favor of Buyer all
of the Equity Interests held by Guarantor in each such Subsidiary and take all
such further action as Buyer shall deem reasonably necessary or advisable
(including the execution of financing statements and any additional security
agreements or amendments thereto) in order to effect and perfect such pledge,
(c) (i) such Subsidiary shall promptly deliver to Buyer a properly completed and
duly executed Additional Seller Joinder Agreement, and satisfy all other
conditions set forth in the Repurchase Agreement for such joinder, and (ii)
Guarantor shall promptly deliver to Buyer a new Compliance Certificate
reflecting the addition of such Subsidiary.  Guarantor may also have
Subsidiaries which are not Sellers under the Repurchase Agreement and own other
Equity Interests.

 

ARTICLE 5

 

EXPENSES

 

Section 5.01                            Expenses.  Guarantor shall promptly on
demand pay to, or as directed by, Buyer all third-party out-of-pocket costs and
expenses (including reasonable legal, accounting and advisory fees and expenses)
incurred by Buyer in connection with (a) the development, evaluation,
preparation, negotiation, execution, consummation, delivery and administration
of, and any amendment, supplement or modification to, or extension, renewal or
waiver of, this Guaranty and the other Repurchase Documents and the (b) the
enforcement of and the exercise of remedies with respect to the Repurchase
Documents or this Guaranty or the payment or performance of the Repurchase
Obligations or any Guarantor Liabilities,

 

15

--------------------------------------------------------------------------------


 

and such expenses shall be included in the Guarantor Liabilities.  This Section
5.01 shall survive the termination of the Repurchase Documents and the full and
indefeasible payment, performance and discharge of the Guarantor Liabilities.

 

ARTICLE 6

 

MISCELLANEOUS PROVISIONS

 

Section 6.01                            Governing Law.  This Guaranty and any
claim, controversy or dispute arising under or related to or in connection with
this Guaranty, the relationship of the parties and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York, without regard to any conflicts of law principles
other than Section 5-1401 of the New York General Obligations Law.

 

Section 6.02                            Submission to Jurisdiction; Service of
Process.  Guarantor irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Repurchase
Documents, or for recognition or enforcement of any judgment, and Guarantor
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by Requirements of Law, in such federal court. 
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Requirements of Law.  Nothing in this Guaranty
or the other Repurchase Documents shall affect any right that Buyer or any
Indemnified Person may otherwise have to bring any action or proceeding arising
out of or relating to the Repurchase Documents against Guarantor or its
properties in the courts of any jurisdiction.  Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by Requirements of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to the Repurchase Documents in
any court referred to above, and the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Guarantor
irrevocably consents to service of process in the manner provided for notices in
Section 6.11.  Nothing in this Guaranty will affect the right of any party
hereto to serve process in any other manner permitted by Requirements of Law.

 

Section 6.03                            IMPORTANT WAIVERS.

 

(a)                                 GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PERSON.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN IT AND ANY
INDEMNIFIED PERSON, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT
OF, CONNECTED WITH OR RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS,
PLEDGED COLLATERAL, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN
IT AND ANY INDEMNIFIED PERSON, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER
ACTIONS OF EITHER PARTY OR ANY INDEMNIFIED PERSON.  GUARANTOR WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY

 

16

--------------------------------------------------------------------------------


 

OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.

 

(c)                                  TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, GUARANTOR AND BUYER EACH HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY
LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.  NO PARTY TO ANY OF THE
REPURCHASE DOCUMENTS NOR ANY INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR
THE TRANSACTIONS.

 

(d)                                 GUARANTOR CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY
OF THE WAIVERS IN THIS SECTION 6.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL—ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

(e)                                  GUARANTOR ACKNOWLEDGES THAT THE WAIVERS IN
THIS SECTION 6.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT BUYER HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE
REPURCHASE DOCUMENTS, AND THAT BUYER WILL CONTINUE TO RELY ON SUCH WAIVERS IN
ITS RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS.  GUARANTOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(f)                                   THE WAIVERS IN THIS SECTION 6.03 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE REPURCHASE DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(g)                                  THE PROVISIONS OF THIS SECTION 6.03 SHALL
SURVIVE TERMINATION OF THE REPURCHASE DOCUMENTS AND THE FULL AND INDEFEASIBLE
PAYMENT, PERFORMANCE AND DISCHARGE OF THE GUARANTOR LIABILITIES.

 

17

--------------------------------------------------------------------------------


 

Section 6.04                            Integration.  The Repurchase Documents
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Persons party thereto
relating to a sale and repurchase of Purchased Assets, Guarantor’s guaranty of
the Guarantor Liabilities and the other matters addressed by the Repurchase
Documents, and contain the entire final agreement of the Persons party thereto
relating to the subject matter thereof.

 

Section 6.05                            Survival and Benefit of Guarantor’s
Agreements.  This Guaranty shall be binding on and shall inure to the benefit of
Buyer, Guarantor and their successors and permitted assigns.  All of Guarantor’s
indemnities in this Guaranty, and all other provisions in this Guaranty that, by
their terms, expressly survive termination of the Repurchase Documents, shall
survive the termination of the Repurchase Documents and the full and
indefeasible payment, performance and discharge of the Guarantor Liabilities and
the Repurchase Obligations, and shall apply to and benefit all Indemnified
Persons, Buyer and its successors and assigns and Participants under Section
18.08 of the Repurchase Agreement.  No other Person shall be entitled to any
benefit, right, power, remedy or claim under this Guaranty.

 

Section 6.06                            Cumulative Rights.  All rights of Buyer
hereunder or otherwise arising under the Repurchase Documents or any documents
executed in connection with or as security for the Guarantor Liabilities or
under Requirements of Law are separate and cumulative and may be pursued
separately, successively or concurrently, or not pursued, without affecting,
limiting or impairing any other right of Buyer and without limiting, affecting
or impairing the liability of Guarantor.

 

Section 6.07                            Usury.  Notwithstanding any other
provision contained herein to the contrary, no provision of this Guaranty shall
require or permit the collection from Guarantor of interest in excess of the
maximum rate or amount that Guarantor may be required or permitted to pay
pursuant to any Requirements of Law.  In the event any such interest is
collected, it shall be applied in reduction of Guarantor’s obligations
hereunder, and the remainder of such excess collected shall be returned to
Guarantor once such obligations have been fully satisfied.

 

Section 6.08                            Assignments.

 

(a)                                 Guarantor shall not sell, assign, delegate
or transfer any of its rights, Guarantor Liabilities or any other duties or
obligations under this Guaranty or the other Repurchase Documents without the
prior written consent of Buyer (which may be granted or withheld in its
discretion), and any attempt by Guarantor to do so without such consent shall be
null and void.

 

(b)                                 Buyer may at any time sell, assign, delegate
or transfer any of its rights and/or obligations under this Guaranty and/or the
Guarantor Liabilities to the extent permitted by Section 18.08 of the Repurchase
Agreement.

 

(c)                                  Guarantor shall cooperate with Buyer in
connection with any such sale and assignment of participations or assignments
and shall enter into such restatements of, and amendments, supplements and other
modifications to, this Guaranty to give effect to any such sale or assignment;
provided, that none of the foregoing shall change any economic or other material
term of this Guaranty in a manner adverse to Guarantor without the consent of
Guarantor in its commercially reasonable discretion.

 

Section 6.09                            Confidentiality.  All information
regarding the terms set forth in any of the Repurchase Documents shall be kept
confidential and shall not be disclosed by Guarantor to any Person except (a) to
the Affiliates of Guarantor or its or their respective directors, officers,
employees, agents, advisors, attorneys and other representatives who are
informed of the confidential nature of such

 

18

--------------------------------------------------------------------------------

 

 

information and instructed to keep it confidential, (b) to the extent requested
by any regulatory authority or required by Requirements of Law, (c) to the
extent required to be included in the financial statements of Guarantor or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents, the Purchased Assets, the Pledged Collateral,
the Mortgage Loan Documents or Underlying Mortgaged Properties, (e) to the
extent required  to consummate and administer a Transaction, (f) to the extent
required in connection with any litigation between the parties in connection
with any Repurchase Document or (g) to any actual or prospective Participant,
assignee, pledge transferee or Hedge Counterparty which agrees to comply with
this Section 6.09; provided, that no such disclosure made with respect to any
Repurchase Document shall include a copy of such Repurchase Document to the
extent a summary would suffice, and any such disclosure shall redact all pricing
and other economic terms set forth therein to the extent such disclosure can be
satisfied by a redacted copy of such Repurchase Document.  Notwithstanding
anything to the contrary contained herein or in any Repurchase Document,
Guarantor and any Affiliate of Guarantor shall be entitled to disclose any and
all terms of any Repurchase Document (including the public filing thereof) if
the Guarantor, in its sole discretion, deems it necessary or appropriate under
the rules or regulations of the Securities and Exchange Commission and/or the
New York Stock Exchange.

 

Section 6.10                            No Implied Waivers; Amendments.  No
failure on the part of Buyer to exercise, or delay in exercising, any right or
remedy under the Repurchase Documents shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy thereunder preclude
any further exercise thereof or the exercise of any other right.  The rights and
remedies in the Repurchase Documents are cumulative and not exclusive of any
rights and remedies provided by Requirements of Law.  Application of the Default
Rate after an Event of Default shall not be deemed to constitute a waiver of any
Event of Default or Buyer’s rights and remedies with respect thereto, or a
consent to any extension of time for the payment or performance of any
obligation with respect to which the Default Rate is applied.  Except as
otherwise expressly provided in the Repurchase Documents, no amendment, waiver
or other modification of any provision of this Guaranty shall be effective
without the signed agreement of Guarantor and Buyer.  Any waiver or consent
under the Repurchase Documents shall be effective only if it is in writing and
only in the specific instance and for the specific purpose for which given.

 

Section 6.11                            Notices and Other Communications. 
Unless otherwise provided in this Guaranty, all notices, consents, approvals,
requests and other communications required or permitted to be given to a party
hereunder shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email, if also sent by one of the foregoing to the address for such
party set forth below or such other address as such party shall specify from
time to time in a notice to the other party.  Any of the foregoing
communications shall be effective when delivered on a Business Day (or if not a
Business Day, on the next Business Day thereafter).  A party receiving a notice
that does not comply with the technical requirements of this Section 6.11 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

If to Guarantor:

 

 

c/o NorthStar Realty Finance Corp.

 

399 Park Avenue, 18th Floor

 

New York, New York 10022

 

Attention:

General Counsel

 

Email:

rlieberman@nrfc.com

 

Facsimile No.:

(212) 547-2704

 

Confirmation No.:

(212) 547-2604

 

19

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Haynes and Boone, LLP

 

30 Rockefeller Plaza

 

26th Floor

 

New York, New York 10112

 

Attention:

Robert J. Grados, Esq.

 

Email:

Robert.grados@haynesboone.com

 

Facsimile No.:

(212) 884-8207

 

Confirmation No.:

(212) 659-4997

 

If to Buyer:

 

 

Wells Fargo Bank, National Association

 

Mail Code:  D1053-125

 

301 South College Street

 

Charlotte, North Carolina 28202

 

Attention:

H. Lee Goins III

 

Email:

lee.goins@wellsfargo.com

 

Facsimile No.:

(877) 711-6164

 

Confirmation No.:

(704) 715-7655

 

 

 

with a copy to:

 

 

 

Moore & Van Allen PLLC

 

100 N. Tryon Street, Suite 4700

 

Charlotte, North Carolina 28202

 

Attention:

Kenneth P. Kerr, Esq.

 

Email:

kenkerr@mvalaw.com

 

Facsimile No.:

(704) 378—2097

 

Confirmation No.:

(704) 331—1145

 

Attention:

Noelle Sproul, Esq.

 

Email:

noellesproul@mvalaw.com

 

Facsimile No.:

(704) 378—1916

 

Confirmation No.:

(704) 331—1116

 

Section 6.12                            Counterparts; Electronic Transmission. 
This Guaranty may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall together constitute but one and the same
instrument.  Guarantor agrees that this Guaranty, any documents to be delivered
pursuant to this Guaranty, any other Repurchase Document and any notices
hereunder may be transmitted between them by email and/or facsimile.  Guarantor
intends that faxed signatures and electronically imaged signatures such as pdf
files shall constitute original signatures and are binding on Guarantor.

 

Section 6.13                            No Personal Liability.  No
administrator, incorporator, Affiliate, owner, member, partner, stockholder,
officer, director, employee, agent or attorney of Guarantor, Buyer or any
Indemnified Person, as such, shall be subject to any recourse or personal
liability under or with respect to any obligation of Buyer or Guarantor under
the Repurchase Documents, whether by the enforcement of any assessment, by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed that the obligations of Buyer and Guarantor under the
Repurchase Documents are solely their respective corporate, limited liability
company or partnership obligations, as applicable, and that any such recourse or
personal liability is hereby expressly waived.  This Section 6.13 shall survive
the

 

20

--------------------------------------------------------------------------------


 

termination of the Repurchase Documents and the full and indefeasible payment,
performance and discharge of the Guarantor Liabilities.

 

Section 6.14                            Buyer’s Waiver of Set-off.  Buyer,
solely in its capacity as Buyer under the Repurchase Documents, hereby waives
any right of set-off it may have or to which it may be or become entitled under
the Repurchase Documents or, solely to the extent related to the Repurchase
Documents, Requirements of Law, against Guarantor.

 

Section 6.15                            Guarantor’s Waiver of Set-off. 
Guarantor hereby waives any right of set-off it may have or to which it may be
or become entitled under the Repurchase Documents, Requirements of Law or
otherwise against Buyer, any Affiliate of Buyer, any Indemnified Person or their
respective assets or properties.

 

Section 6.16                            Periodic Due Diligence Review.  Buyer
may perform continuing due diligence reviews with respect to Guarantor and any
Affiliates of Guarantor, including ordering new third-party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise.  Upon reasonable prior notice to
Guarantor, unless a Default or Event of Default exists, in which case no notice
is required, Buyer or its representatives may during normal business hours
inspect any properties and examine, inspect and make copies of the books and
records of Guarantor and any Affiliates of Guarantor, the Mortgage Loan
Documents and the Servicing Files.  Guarantor shall make available to Buyer one
or more knowledgeable financial or accounting officers and representatives of
the independent certified public accountants of Seller, Guarantor and Pledgor
for the purpose of answering questions of Buyer concerning any of the
foregoing.  Guarantor shall pay all costs and expenses (including legal fees and
expenses) incurred by Buyer in connection with Buyer’s activities pursuant to
this Section 6.16, subject to the limitations set forth in Section 13.02 of the
Repurchase Agreement.

 

Section 6.17                            Time of the Essence.  Time is of the
essence with respect to all obligations, duties, covenants, agreements, notices
or actions or inactions of Guarantor under the Repurchase Documents.

 

Section 6.18                            Severability.  Each provision of this
Guaranty shall be valid, binding and enforceable to the fullest extent permitted
by Requirements of Law.  In case any provision in or obligation, duty, covenant
or agreement under this Guaranty or the other Repurchase Documents shall be
invalid, illegal or unenforceable in any jurisdiction (either in its entirety or
as applied to any Person, fact, circumstance, action or inaction), the validity,
legality and enforceability of the remaining provisions, obligations, duties,
covenants and agreements, or of such provision, obligation, duty, covenant or
agreement in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.

 

Section 6.19                            Headings; Exhibits.  The headings herein
are for purposes of references only and shall not otherwise affect the meaning
or interpretation of any provision hereof.  The schedules, exhibits and annexes
(if any) attached hereto and referred to herein shall constitute a part of this
Guaranty and are incorporated into this Guaranty for all purposes.

 

Section 6.20                            Recitals.  The recital and introductory
paragraphs hereof are a part hereof, form a basis for this Guaranty and shall be
considered prima facie evidence of the facts and documents referred to therein.

 

Section 6.21                            Additional Liability of Guarantor.  If
Guarantor is or becomes liable for any Indebtedness owing by Seller or Pledgor
to Buyer by endorsement or otherwise than under this Guaranty,

 

21

--------------------------------------------------------------------------------


 

such liability shall not be in any manner impaired or reduced hereby but shall
have all and the same force and effect it would have had if this Guaranty had
not existed and such Guarantor’s liability hereunder shall not be in any manner
impaired or reduced thereby.

 

Section 6.22                            Bankruptcy Code Waiver.  In the event
that Seller or Pledgor becomes a debtor in any proceeding under the Bankruptcy
Code, Guarantor shall not be deemed to be a “creditor” (as defined in
Section 101 of the Bankruptcy Code) of Seller or Pledgor, by reason of the
existence of this Guaranty, and in connection herewith, Guarantor hereby waives
any such right as a “creditor” under the Bankruptcy Code.  This waiver is given
to induce Buyer to enter into the transactions contemplated by the Repurchase
Documents.  After the Guarantor Liabilities are fully and indefeasibly paid,
performed and discharged, there shall be no obligations or liabilities under
this Guaranty outstanding and the Repurchase Documents are terminated, this
waiver shall be deemed to be terminated.

 

Section 6.23                            Action by Affiliates.  No encumbrance,
assignment, leasing, subletting, sale or other transfer by Seller, Pledgor or
any Affiliate of the foregoing of any of Seller’s, Pledgor’s or any Affiliate of
the foregoing’s assets or property shall operate to extinguish or diminish the
liability of Guarantor under this Guaranty.

 

Section 6.24                            Subordination.

 

(a)                                 As used in this Guaranty, the term
“Guarantor Claims” shall mean all debts, liabilities and other Indebtedness of
Seller or any other Repurchase Party to Guarantor, whether such debts,
liabilities and other Indebtedness now exist or are hereafter incurred or arise,
or whether the obligations of such Seller or any other Repurchase Party thereon
be direct, contingent, primary, secondary, joint, several, joint and several, or
otherwise, and irrespective of whether such debts, liabilities or other
Indebtedness be evidenced by note, contract, open account or otherwise, and
irrespective of the Person or Persons in whose favor such debts, liabilities or
other Indebtedness may, at their inception, have been, or may hereafter be
created, or the manner in which they have been or may hereafter be acquired by
Guarantor.  Guarantor Claims shall include, without limitation, all rights and
claims of Guarantor against Seller or any other Repurchase Party (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guarantor Liabilities.  All Guarantor Claims are and shall be
subordinate to the Guarantor Liabilities.

 

(b)                                 In the event of any Insolvency Proceedings
involving Guarantor as debtor, Buyer shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian distributions and any
payments which would otherwise be payable upon Guarantor Claims to the extent of
any sums owed by Guarantor hereunder.  Guarantor hereby assigns such
distributions and payments to Buyer.  Should Buyer receive, for application upon
the Guarantor Liabilities, any such distribution or payment which is otherwise
payable to Guarantor, and which, as between Seller or any other Repurchase Party
on the one hand and Guarantor on the other, shall constitute a credit upon
Guarantor Claims, then upon payment to Buyer in full of the Repurchase
Obligations, Guarantor shall become subrogated to the rights of Buyer to the
extent that such payments to Buyer on Guarantor Claims have contributed toward
the liquidation of the Repurchase Obligations, and such subrogation shall be
with respect to that proportion of the Repurchase Obligations which would have
been unpaid if Buyer had not received distributions or payments upon Guarantor
Claims.

 

(c)                                  In the event that, notwithstanding anything
to the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this

 

22

--------------------------------------------------------------------------------


 

Guaranty, Guarantor agrees to hold in trust for Buyer an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to
Buyer, and Guarantor covenants promptly to pay the same to Buyer.

 

(d)                                 Guarantor agrees that any claims, charges or
Liens against Seller or any other Repurchase Party and/or such Seller’s or such
other Repurchase Party’s assets and property with respect to Guarantor Claims
shall be and remain inferior and subordinate to any claims, charges or Liens of
Buyer against Seller or any other Repurchase Party and/or such Seller’s or such
other Repurchase Party’s assets and property, regardless of whether such claims,
charges or Liens in favor of Guarantor or Buyer presently exist or are hereafter
created or attach.  Without Buyer’s prior written consent (which may be granted
or withheld in its discretion), Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Seller or any other Repurchase Party, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
claims, charges, Liens, mortgage, deeds of trust, security interests, collateral
rights, judgments or other encumbrances against Seller or any other Repurchase
Party or the assets or property of  Seller or any other Repurchase Party held by
Guarantor.

 

Section 6.25                            Commercial Transaction.  To induce Buyer
to accept this Guaranty and enter into the transactions evidenced by and secured
by the Repurchase Documents, Guarantor agrees that said transactions are
commercial and not consumer transactions.

 

Section 6.26                            Taxes.  The provisions of Section 12.06
of the Repurchase Agreement shall be equally applicable to Guarantor, mutatis
mutandis, and any payments made under this Guaranty.

 

Section 6.27                            Patriot Act Notice.  Buyer hereby
notifies Guarantor that Buyer is required by the Patriot Act to obtain, verify
and record information that identifies Guarantor.

 

Section 6.28                            Joint and Several Obligations.

 

(a)                                 At all times when there is more than one
Guarantor under this Guaranty, each Guarantor hereby acknowledges and agrees
that (i) each Guarantor shall be jointly and severally liable to Buyer to the
maximum extent permitted by Requirements of Law for all Guarantor Liabilities,
(ii) the liability of each Guarantor (A) shall be absolute and unconditional and
shall remain in full force and effect (or be reinstated) until the Guaranteed
Indebtedness shall have been fully and indefeasibly paid, the Guarantor
Liabilities shall have been fully and indefeasibly paid, performed and
discharged, the Repurchase Documents have been terminated and the expiration of
any applicable preference or similar period pursuant to any Insolvency Law, or
at law or in equity, without any claim having been made before the expiration of
such period asserting an interest in all or any part of any payment(s) received
by Buyer, and (B) until such payment has been made and such obligations
satisfied, shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including any of the following,
whether or not with notice to or the consent of each Guarantor, (1) the waiver,
compromise, settlement, release, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, Guarantor Liabilities, (2)
the failure to give notice to each Guarantor of the occurrence of an Event of
Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset, Pledged Collateral or any collateral, property or security for the
Repurchase Documents or the Guarantor Liabilities (in each case, whether with or
without consideration) or

 

23

--------------------------------------------------------------------------------


 

the acceptance by Buyer of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
nonperfection or other impairment of collateral, (4) the release of any Person
primarily or secondarily liable for all or any part of the Repurchase
Obligations or the Guarantor Liabilities, whether by Buyer or in connection with
any Insolvency Proceeding affecting any Guarantor or any other Person who, or
any of whose property, shall at the time in question be obligated in respect of
the Repurchase Obligations or the Guarantor Liabilities, the other duties and
obligations under the Repurchase Documents or any part of the foregoing, or
(5) to the extent permitted by Requirements of Law, any other event, occurrence,
action or circumstance that would, in the absence of this Section 6.28, result
in the release or discharge of any or all of Guarantors from the performance or
observance of any of the Guarantor Liabilities, (iii) Buyer shall not be
required first to initiate any suit or to exhaust its remedies against any
Guarantor or any other Person to become liable, or against any of the Purchased
Assets, Pledged Collateral or any collateral, property or security for the
Repurchase Documents or the Guarantor Liabilities, in order to enforce this
Guaranty or other Repurchase Documents and each Guarantor expressly agrees that,
notwithstanding the occurrence of any of the foregoing, each Guarantor shall be
and remain directly and unconditionally liable for all sums due under this
Guaranty, (iv) when making any demand hereunder against any Guarantor, Buyer
may, but shall be under no obligation to, make a similar demand on any other
Guarantor, and any failure by Buyer to make any such demand or to collect any
payments from any other Guarantor, or any release of any such other Guarantor,
shall not relieve any Guarantor in respect of which a demand or collection is
not made or Guarantors not so released of their obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of Requirements of Law, of Buyer against Guarantors (or
of any Guarantor against another Guarantor or Seller, Pledgor or any other
Person obligated under the Repurchase Documents), and (v) on disposition by
Buyer of any property encumbered by any Purchased Assets, Pledged Collateral or
any collateral, property or security for the Guarantor Liabilities each
Guarantor shall be and shall remain jointly and severally liable for any
deficiency.

 

(b)                                 To the extent any Guarantor has paid any
amount hereunder, it shall be entitled to collect such amount from the Seller,
Pledgor or any other Person obligated under the Repurchase Documents for any
amounts so paid by Guarantor; provided, however, that Guarantor’s claim for
collection of such amount shall constitute a Guarantor Claim and shall be
subject to the provisions of Section 6.24 above.  To the extent that any
Guarantor (the “paying Guarantor”) pays more than its proportionate share of any
payment made hereunder, the paying Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor that has not paid its
proportionate share; provided, that the provisions of this Section 6.28 shall
not limit the duties, covenants, agreements, obligations and liabilities of any
Guarantor to Buyer, and, notwithstanding any payment or payments made by the
paying Guarantor hereunder or any set-off or application of funds of the paying
Guarantor by Buyer, the paying Guarantor shall not be entitled to be subrogated
to any of the rights of Buyer against any other Guarantor or any collateral
security or guarantee or right of set-off held by Buyer, nor shall the paying
Guarantor seek or be entitled to seek any contribution or reimbursement from any
other Guarantor in respect of payments made by the paying Guarantor hereunder,
until all Guarantor Liabilities are fully and indefeasibly paid, performed and
discharged and the Repurchase Documents have been terminated.  If any amount
shall be paid to the paying Guarantor on account of such subrogation rights at
any time when all such amounts shall not have been paid in full, such amount
shall be held by the paying Guarantor in trust for Buyer, segregated from other
funds of the paying Guarantor, and shall, forthwith upon receipt by the paying
Guarantor, be turned over to Buyer in the exact form received by the paying
Guarantor (duly indorsed by the paying Guarantor to Buyer, if required), to be
applied against the Guarantor Liabilities, whether matured or unmatured, in such
order as Buyer may determine.

 

24

--------------------------------------------------------------------------------


 

Section 6.29                            Successive Actions.  A separate right of
action hereunder shall arise each time Buyer acquires knowledge of any matter
indemnified or guaranteed by Guarantor under this Guaranty.  Separate and
successive actions may be brought hereunder to enforce any of the provisions
hereof at any time and from time to time.  No action hereunder shall preclude
any subsequent action, and Guarantor hereby waives and covenants not to assert
any defense in the nature of splitting causes of action or merger of judgments.

 

[Remainder of This Page Intentionally Left Blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

 

GUARANTOR:

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Co-President and Chief Investment Officer

 

 

 

 

 

 

 

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

By: Northstar Realty Finance Corp., its general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Co-President and Chief Investment Officer

 

--------------------------------------------------------------------------------
